Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 4/19/2017. It is noted, however, that applicant has not filed a certified copy of the JP 2017-082689 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-6, 13-14, and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-6, 13-14, and 16 are directed to an image processing apparatus, and non-transitory computer readable medium for the same. Claims 1 and 16 identify the uniquely distinct features of “output the reduced original image data or the background-emphasized reduced image data, and the background-emphasized reduced image data is output if a ratio of the reduced background region to all regions in the reduced image exceeds a threshold”. The closest prior art Matsuoka (US 2011/0255777) teaches a color image processing apparatus is provided with a black text emphasis mode, in which, when compressing an image in a compression processing section, edges of a black text in the image are detected, a foreground layer in which the detected edges of the black text are 
B. Claim 17 is directed to an image processing apparatus. Claim 17 identifies the uniquely distinct features of “cause the reduced original image data to be stored in a single storage area; and emphasize image data of the reduced background region in the reduced original image data stored in the single storage area to generate the background-emphasized reduced image data”. The closest prior art Matsuoka (US 2011/0255777) teaches a color image processing apparatus is provided with a black text emphasis mode, in which, when compressing an image in a compression processing section, edges of a black text in the image are detected, a foreground layer in which the detected edges of the black text are represented by a binary image is generated, and lossless compression is performed on the foreground layer. When the black text emphasis mode is selected, a background layer in which the difference in density between the edges of the black text and pixels in the vicinity of the edges in the image is reduced is generated, and lossy compression is performed on the background layer. With this operation, in an image obtained by decompressing a compressed file, outline of the black text is clearly .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675